DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/21 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Reed [US 2022/0057078, note provisional dates].
As to claim 1, Reed discloses a wake-up light [100], comprising: a shade [portion around 103], a housing [101], a power driver [110], a controller [204, figure 2], a light source [108], and a timer [214], wherein the power driver, the light source, the controller, and the timer are installed in a space enclosed by the shade and the housing [see figure 1]; the power driver is externally connected to an alternating current [see 110, paragraph 30], and supplies power to the timer and the light source [see figure 1]; the timer is configured for real-time timing [see paragraph 26]; the controller is connected to the light source and the timer [204, see paragraph 29]; the controller receives timing information of the timer [see paragraph 29]; in response to determining that a first time set by a user is reached, the controller sends a light-source light-up signal to the light source, so that a light intensity of the light source is gradually increased [see paragraph 29, note talk of dimmer]; and in response to determining that a second time set by the user is reached, the controller sends an impulsive light signal to the light source, so that the light source uninterruptedly emits impulsive light [see paragraph 29].
As to claim 2, Reed discloses the wake-up light according to claim 1, wherein the wake-up light further comprises a human-machine interaction interface [128, 130, 120]; the human-machine interaction interface is installed on the housing and connected to the controller [see figure 1]; and the human-machine interaction interface is configured to receive time settings of the user and send the set time to the controller [see paragraph 29].
As to claim 3, Reed discloses the wake-up light according to claim 2, wherein the human-machine interaction interface is configured with a time display for displaying time information [114].
As to claim 4, Reed discloses the wake-up light according to claim 2, wherein the human-machine interaction interface is configured with a status display for displaying status information of the wake-up light [see 400, figure 4].
As to claim 5, Reed discloses the wake-up light according to claim 1, wherein the set first time can be set earlier than the set second time [see paragraph 29].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hung [US 2004/0114386].
As to claim 6, Reed discloses a wake-up light [100], comprising: a shade [around 108], a base cover [101], a light source [108], a timer [214], a controller [204], wherein the light source, the controller, the timer, and the light guide element are installed in a space enclosed by the shade and the base cover [see figure 1]; the timer is configured for real-time timing [see paragraph 26]; the controller is connected to the light source and the timer [see figure 2, 204, paragraph 29]; the controller receives timing information of the timer [see paragraph 29]; in response to determining that a first time set by a user is reached, the controller sends a light-source light-up signal to the light source, so that a light intensity of the light source is gradually increased; and in response to determining that a second time set by the user is reached, the controller sends an impulsive light signal to the light source, so that the light source uninterruptedly emits impulsive light [see paragraph 29].
Reed fails to explicitly disclose wherein the light is a light guide element, a light source is arranged on an upper surface and/or a lower surface of the light guide element; light rays of the light source are directed to the inside of the light guide element.
Jung teaches light sources on alarm lights which include a light guide element [see 2, figure 1], a light source is arranged on a lower surface of the light guide element [see 3, figure 1], light rays of the light source are directed to the inside of the light guide element [upwards in figure 1] was well known. 
It would have been obvious to implement the light guide as disclosed by Jung with the alarm as disclosed by Reed, in order to provide for additional visibility [see Reed, paragraph 39].
As to claim 7, Reed fails to explicitly disclose wherein the light guide element is a light guide pipe; and the light guide pipe is of an annular cylindrical structure. Jung teaches this was well known [see Jung, 2, figure 1]. It would have been obvious to implement the light guide as disclosed by Jung with the alarm as disclosed by Reed, in order to provide for additional visibility [see Reed, paragraph 39].
As to claim 10, Reed discloses the wake-up light according to claim 6, wherein the wake-up light further comprises a human-machine interaction interface [120, 128, 134, figure 1]; the human-machine interaction interface is installed on the base cover and connected to the controller [see figure 1]; and the human-machine interaction interface is configured to receive time settings of the user and send the set time to the controller [see figure 1, paragraph 29].
As to claim 11, Reed discloses the wake-up light according to claim 6, wherein the set first time can be set earlier than the set second time [see paragraph 29].

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations not taught or disclosed by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875